EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Ruan (US 201300116791) and Shimko (Effect of Porosity on the Fluid Flow Characteristics and Mechanical Properties of Tantalum Scaffolds, J.Biomed.Mater.Res. B Appl. Biomater. 73, p.315. 2005), Ochoa (Permeability evaluation of 45S5 Bioglasss-based scaffolds for bone tissue engineering, Journal of Biomechanics, 42, p.257, February, 2009), as a whole, fail to make prima facie obvious a porous material comprising a material wherein a hierarchical porous material with pore cavities at multilevel graded according to a pore size of the porous material wherein the material body of the hierarchical porous -10 to 4.8 x 10-10 m2, whereas the claimed porous tantalum material recites a permeability of more than 0.7 x 10-9 m2, which is more beneficial to the invasive growth of cells, blood vessels and tissues and ensures a smooth flow of liquid in the whole interior of the porous tantalum body (Specification at [0016-0017]. Further, one of ordinary skill in the art before the effective filing date of the claimed invention would not have been motivated to modify the teachings of Ruan, Shimko and Ochoa to provide the porous tantalum material as claimed in Claim Set filed 10/15/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THURMAN WHEELER/Examiner, Art Unit 1619  

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626